                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                            ANDERSON/GREENWOOD DIVISION

Arletta J. Kurowski,                          )
Daniel D. Kurowski Hawk,                      )
Debra J. Kurowski, and                        )
Donna M. Kurowski-Galvan,                     )
                                              )
                       Plaintiffs,            )
                                              )       Civil Action No. 8:19-cv-1494-TMC
       v.                                     )
                                              )                    ORDER
Brian Kurowski, and Estate of Norma J.        )
Kurowski,                                     )
                                              )
                       Defendants.            )

       Plaintiffs, proceeding pro se, filed the instant action seeking damages from defendants

pursuant to 28 U.S.C. §§ 1983, 1986. (ECF No. 1). In accordance with 28 U.S.C. § 636(b)(1) and

Local Civil Rule 73.02, D.S.C., this matter was referred to a magistrate judge for pretrial handling.

Before the court is the magistrate judge’s Report and Recommendation (“Report”), recommending

that the court dismiss this action without prejudice and without issuance and service of process

because the court lacks subject matter jurisdiction. (ECF No. 10 ). Plaintiffs were advised of their

right to file objections to the Report and of the potential consequences of not filing timely

objections. Id. at 9. Plaintiffs filed timely objections. (ECF No. 13). Plaintiffs subsequently filed

a motion to amend their complaint. (ECF No. 14).

       The recommendations set forth in the Report have no presumptive weight, and this court

remains responsible for making a final determination in this matter. See Mathews v. Weber, 423

U.S. 261, 270–71 (1976). The court is charged with making a de novo determination of those

portions of the Report to which a specific objection is made, and the court may accept, reject,

modify, in whole or in part, the recommendation of the magistrate judge or recommit the matter



                                                  1
with instructions. 28 U.S.C. § 636(b)(1). However, the court need not conduct a de novo review

when a party makes only “general and conclusory objections that do not direct the court to a

specific error in the magistrate’s proposed findings and recommendations.” Orpiano v. Johnson,

687 F.2d 44, 47 (4th Cir. 1982). In the absence of a timely filed, specific objection, the magistrate

judge’s conclusions are reviewed only for clear error. See Diamond v. Colonial Life & Accident

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

                                              I. BACKGROUND

           The magistrate judge provided a detailed account of the facts in his Report, which the court

incorporates herein.1 Briefly, Plaintiffs contend that Defendant Brian Kurowski (“Brian”) falsified

the death certificate of his father, Kenneth H. Kurowski (“Kenneth”) by claiming that his mother,

Norma Kurowski (“Norma”),2 was the legal surviving spouse of Kenneth. (ECF No. 1 at 5–6).

However, Plaintiffs claim that Plaintiff Arletta Kurowski (“Arletta”) was Kenneth’s true surviving

spouse, and that she and her children were, therefore, deprived of receiving the estate property to

which they were entitled. Id. at 6. Plaintiffs allege the Deputy Coroner and several probate judges,

who are not named defendants in this case, then conspired with Defendants to appoint Norma as

the personal representative of Kenneth’s estate and “blocked” Plaintiffs’ attempts to correct the

death certificate. Id. at 7 – 8. Plaintiffs contend that Defendants have, in essence, conspired to

seize personal estate property from them, have prevented them due process of law, have criminally


1
  As the magistrate judge did in his Report, the court takes judicial notice of the actions filed by Plaintiffs
challenging the probate of the estate of Kenneth H. Kurowski, including cases in the Oneida Judiciary, the United
States District Court for the Eastern District of Wisconsin, the South Carolina Probate Court, and an appeal from the
South Carolina Probate Court in the Abbeville County Court of Common Pleas. See Kurowski v. Kurowski, et al.,
C/A Nos. 18-AC-004; 18-AC-005; 18-AC-006 (Oneida Judiciary); Kurowski v. Kurowski, et al., C/A No. 19-C-274
(E.D. Wis.); Hawk v. Kurowski, et al., C/A No. 2018-CP-01-00069, Abbeville County Public Index,
https://publicindex.sccourts.org/Abbeville/PublicIndex/PISearch.aspx (enter 2018-CP-01-00069) (last visited June
28, 2019), appeal pending C/A No. 2018-001067 (S.C. Ct. App.) (“SC State Court Case”); In re Kenneth Kurowski,
C/A No. 2009-ES-01-00096 (S.C. Probate Ct.) (“SC Probate Case”).
2
    Norma Kurowski’s estate has been named a Defendant in this action due to Norma’s passing.

                                                          2
falsified Kenneth’s death certificate, and have allowed Norma to perjure herself in the probate

court proceedings by claiming she was Kenneth’s surviving spouse. Id. at 1 -8. Plaintiffs claim

that these facts amount to violations of their Fourth, Fifth, and Fourteenth Amendment Rights

along with the Morrill Anti-Bigamy Act and that such violations give this court subject matter

jurisdiction. Id. at 3 – 5.

        As for relief, Plaintiffs seek the following: (1) an Order to correct Kenneth’s death

certificate and list Arletta as the surviving spouse; (2) an award of $400,000 in “consideration of

Kenneth’s inheritance, the current value of the estate property, Norma’s estate, and Brian’s net

worth”; and (3) a punitive damages award of $100,000. Id. at 10.

                                       II. LAW AND ANALYSIS

         In his Report, the magistrate judge determined that Plaintiffs’ claims are barred by the

Rooker-Feldman3 doctrine because Plaintiffs seek to have this court review and interfere with state

probate court proceedings. (ECF No. 10 at 4). Plaintiffs object to this determination, arguing that

the court does have jurisdiction because they have been deprived of their constitutional rights.

(ECF No. 13). Plaintiffs contend that this case “is a separate action and does not nor will it take

the place of or subvert other court actions and especially not probate.” Id. at 2. However, the court

agrees with the magistrate judge that the crux of Plaintiffs’ case challenges the validity of the state

court’s orders and seeks to vacate or overrule the state court’s decisions and to interfere with

ongoing state court proceedings. It is not within the power of this court to question the ongoing

state court proceedings or the prior orders of the probate judges. Cf. In re Genesys Data Tech.,

Inc., 204 F.3d 124, 127 (4th Cir. 2000) (stating that pursuant to 28 U.S.C. §1738, all federal courts

must give full faith and credit to valid state court judgments).


3
 See Dist. of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Trust Co., 263 U.S. 413
(1923).

                                                       3
           The court also notes that the magistrate judge determined that the court also lacks

jurisdiction because of the probate exception to federal jurisdiction. (ECF No. 10 at 7). Plaintiffs

do not address this portion of the Report in their objections. The court agrees with the magistrate

judge that the remedies sought by Plaintiffs would effectively require the court to administer

Kenneth’s estate, which the court lacks the jurisdiction to do. See Graham Shopping Ctr., LLC v.

Estate of Kirsch, 777 F.3d 678, 680 – 81 (4th Cir. 2015).

           Furthermore, while Plaintiffs contend in their objections that they seek to amend their

Complaint to “withdraw the remedy to correct the State of South Carolina Death Certificate,

notwithstanding, this Court must know it is wrong to falsify a vital record under state law to

intentionally deprive others of their constitutional rights,” id. at 3, and while Plaintiffs did,

thereafter, file a motion to amend the Complaint to withdraw such request for relief, (ECF No. 14),

the proposed amendment does not cure the jurisdictional deficiencies. Even without the request

for this court to order a correction of the death certificate, Plaintiffs still effectively ask this court

to award damages based on what Plaintiffs purport to be their proper inheritance payout and based

on the assumption that the state court proceedings were faulty. Accordingly, the court denies

Plaintiffs’ motion to for leave to amend the complaint because the proposed amendments are

futile.4 See Fed. R. Civ. P. 15; Johnson v. Oroweat Foods, Co., 785 F.2d 503, 509 (4th Cir. 1986)

(“leave to amend a pleading should be denied only when the amendment would be prejudicial to

the opposing party, there has been bad faith on the part of the moving party, or the amendment

would be futile”). Therefore, the court overrules Plaintiffs’ objections and finds that it lacks

jurisdiction over this case because of both the Rooker-Feldman doctrine and the probate exception

to federal jurisdiction.


4
    Furthermore, based on the nature of this case, the deficiencies could not be cured by further amendment.


                                                            4
                                       III. CONCLUSION

       After a careful and thorough review of the record under the appropriate standards, as set

forth above, the court adopts the magistrate judge’s Report (ECF No. 10), which is incorporated

herein by reference. The court DENIES Plaintiffs motion to amend their Complaint (ECF No.

14), and the case is DISMISSED without prejudice and without issuance and service of

process.

       IT IS SO ORDERED.


                                                      s/Timothy M. Cain
                                                      United States District Judge

Anderson, South Carolina
July 16, 2019


                              NOTICE OF RIGHT TO APPEAL

        The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4
of the Federal Rules of Appellate Procedure.




                                                 5
